IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                     United States Court of Appeals
                                No. 06-51338                  Fifth Circuit

                              Summary Calendar             F I L E D
                                                       September 27, 2007

JOE A. GONZALES                                        Charles R. Fulbruge III
                                                               Clerk
                                           Plaintiff-Appellant

v.

R W PACE; W R MATTHEWS; JAMES L PACE

                                           Defendants-Appellees


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 6:05-CV-341


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Joe A. Gonzales, Texas prisoner # 1102334, has filed a motion for leave to
proceed in forma pauperis (IFP) on appeal. The district court denied Gonzales’s
motion to appeal IFP and certified that the appeal was not taken in good faith.
By moving for IFP, Gonzales is challenging the district court’s certification.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Gonzales had a property interest in the funds deposited in his inmate trust
account and was entitled to due process concerning the disciplinary measures


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-51338

imposed to deprive him of the funds. See Abdullah v. State, 211 S.W.3d 938, 943
(Tex. App. 2007). The due process rights of prisoners are not absolute, however,
because the legitimate security needs of a corrections institution must be
accommodated. See Bell v. Wolfish, 441 U.S. 520, 554 (1979). Accordingly, the
courts should defer to prison administrators’ adoption and implementation of
policies needed to ensure order and security. See Pell v. Procunier, 417 U.S. 817,
827 (1974). This court has not addressed whether due process dictates that
prison officials give an inmate individual notice of all possible collateral
consequences of a prison rule infraction when giving notice of or sentencing for
the charged offense, compare Wiideman v. Baumann, No. 87-1995, 1990 WL 246,
at *1 (9th Cir. Jan. 2, 1990), or whether due process notice is satisfied by listing
the possible penalties in a prisoner orientation handbook that is available in the
library but not distributed individually to the inmates, see Reeves v. Pettcox, 19
F.3d 1060, 1061 (5th Cir. 1994).
        However, even if we were to find that due process required specific notice
of the full range of penalties Gonzales faced or an individual copy of the
Handbook or Safe Prison Program, the defendants are nevertheless entitled to
qualified immunity because these notice obligations were not clearly established
when the defendants failed to take such action. See Mace v. City of Palestine,
333 F.3d 621, 623 (5th Cir. 2003). Because the defendants are entitled to
qualified immunity, Gonzales has not shown that his appeal involves “legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted). The motion for leave to proceed IFP on appeal is denied, and the
appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R.
42.2.
        IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS




                                         2